IN THE SUPREME COURT OF THE STATE OF NEVADA


                    HASSIE MCGRAVE,                                           No. 85613

                                 vs.
                                              Appellant,
                                                                                 MED
                    THE STATE OF NEVADA,                                         NOV 1 7 2022
                                     Respondent.


                                          ORDER DISMISSING APPEAL

                                 This is a pro se notice of appeal from a judgment of conviction.
                   Eighth Judicial District Court, Clark County: Tara D. Clark Newberry,
                   Judge.
                                 This court's review of this appeal reveals a jurisdictional defect.
                   Specifically, the district court entered the judgment of conviction on July
                   19, 2022.     Appellant did not file the notice of appeal, however, until
                   September 29, 2022, well after the expiration of the 30-day appeal period
                   prescribed by NRAP 4(b). Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                   946 (1994) (explaining that an untimely appeal fails to vest jurisdiction in
                   this court). Accordingly, this court
                                 ORDERS this appeal DISMISSED.1



                                             Hardesty

                         4,464C4,0
                                                 J.
                   Stiglich                                     Herndon


                         'The motion to withdraw as counsel filed on November 9, 2022, is
                   granted. The clerk of this court shall remove the Clark County Public
                   Defender's Office as counsel for appellant in this appeal.
SUPREME COURT
      OF
    NEVADA


(0) I947A 44614.
                                                                                  22-aok,Lt0
                      cc:   Hon. Tara D. Clark Newberry, District Judge
                            Hassie McGrave
                            Clark County Public Defender
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                         2
(0) I 947A    -   -